Citation Nr: 0411664	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  98-04 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for 
hypertension, currently rated as 10 percent disabling.

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to June 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  July 1996 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In July 1996, the RO originally granted service connection 
for hypertension and evaluated it as zero percent disabling.  
In September 1997 and December 1997, upon review of 
additional evidence, the RO continued a noncompensable 
disability rating for hypertension.  In August 1998, upon 
review of additional medical evidence, the RO increased the 
veteran's disability rating for hypertension to 10 percent.  
In June 2000, the Board remanded the case for further 
development.  Following further review of additional evidence 
by the RO, the case was returned to the Board.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  The veteran's hypertension is manifested by a history of 
diastolic pressure predominantly 100 or more requiring 
continuous medication for control; the medical evidence of 
record does not reveal diastolic pressure predominantly 110 
or more or systolic pressure predominantly 200 or more.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for hypertension are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

The Court's recent decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), held that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Court also held 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, the veteran was notified of the VA's 
responsibilities versus his responsibilities in the 
development of his claim for an increased rating in a 
November 2003 letter.  He was notified of the laws and 
regulations regarding increased ratings, as well as the 
substance of regulations implementing the VCAA in a January 
2004 supplemental statement of the case (SSOC).  The initial 
rating decision was dated in July 1996.  It would have been 
impossible for the RO to have provided notice of the 
provisions of the VCAA prior to the passage of such Act.  On 
review, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
First, the veteran was given VCAA notice soon after the 
rating action that increased the disability rating to 10 
percent for hypertension.  Second, the content requirements 
of a VCAA notice have been fully satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Board 
notes that in reviewing AOJ determinations on appeal, it is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  

The veteran has been adequately informed as to the type of 
evidence that would help substantiate his claim.  The 
November 2003 letter and the January 2004 SSOC informed the 
veteran of the type of evidence necessary to substantiate his 
claim for an increased rating, and informed him that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  These documents also advised the veteran of the 
evidence of record and of the reasons and bases for the 
decision.  

The November 2003 letter sent to the veteran did not 
specifically contain the "fourth element."  
Notwithstanding, VA's Office of General Counsel recently held 
that the Court's statement in Pelegrini regarding the 
"fourth element" was "obiter dictum and is not binding on 
VA" and that "section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim."  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).  

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, these due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Therefore, notwithstanding Pelegrini, to 
decide the appeal at this point is not prejudicial to the 
veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  With 
regard to the duty to assist in developing evidence to 
support the veteran's claim, the veteran was provided with a 
VA examination for hypertension in November 2003, and VA 
outpatient records have been obtained.  

The veteran has submitted additional argument, but has not 
identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R.  §3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand regarding the issue of an increased 
evaluation would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Factual Background

Upon separation from service, the veteran's blood pressure 
reading was 129/87.  No hypertension medication was 
prescribed.

The evidence of record includes numerous blood pressure 
readings.  Post-service Air Force treatment records dated 
from October 1996 to December 1996 reflect blood pressure 
readings from 140/71 to 159/95.   

Blood pressure readings dated from May 1997 to July 1997 
ranged from 142/80 to 147/80. 

In August 1997, the veteran's blood pressure was taken for 
five days.  While sitting, the readings were as follows:  day 
one - 140/93 (left arm) and 151/88 (right arm); day two - 
141/86 (left arm) and 145/86 (right arm); day three - 155/79 
(left arm) and 154/86 (right arm); day four - 157/96 (left 
arm) and 156/92 (right arm); day five - 155/81 (right arm).  
In September 1997, blood pressure readings ranged from the 
130/80's to the 140/90's.   

According to post-service Air Force treatment records dated 
in October 1997, the veteran's blood pressure reading was 
138/84.  The doctor noted that the hypertension was 
adequately controlled.  Additional readings in the same month 
were 150/88 and 152/85.

According to a December 1997 statement in support of his 
claim, the veteran reported taking Clonidine for 
hypertension.

A blood pressure reading in early February 1998 was 160/100 
(right arm).  A five day reading in the same month yielded 
the following results:  day one 164/95 (right arm) and 153/87 
(left arm), day two 185/108 and 155/102 (left arm); day three 
155/103 (right arm) and 187/109 (left arm); day four 176/101 
(right arm); day five 180/105 (arm not indicated).

In May 1998, the veteran's blood pressure readings ranged 
from 144/81 to 153/82.

In September 1998, the veteran presented himself for a VA 
examination for the arteries and veins.  His blood pressure 
reading was 130/76.  An October 1998 blood pressure reading 
was 167/101.

A March 1999 blood pressure reading was 136/76.  The veteran 
indicated that his systolic blood pressure for the month 
fluctuated in the 150's.  Diastolic pressure was 102.



The veteran's blood pressure readings dated in April 1999 and 
August 1999 were 130/80 and 149/84, respectively.

In January 2000, the veteran indicated that his hypertension 
was not under control, despite taking medication prescribed 
by his doctor.  Also in January 2000, the veteran underwent a 
VA examination for hypertension.  The veteran reported an 
episode of chest pain.  Blood pressure reading was 144/86.  
Following examination, the examiner noted that the veteran's 
hypertension was well-controlled.  A subsequent blood 
pressure reading in January 2000 was 134/81.

According to a July 2000 telephone consultation report, the 
veteran requested a refill of hydrochlorothiazide.

Blood pressure readings in August 2000 and October 2000 were 
140/90 and 135/92.

According to a November 2000 medical report, the veteran 
underwent a stress test.  Initial blood pressure reading at 
rest was 118/72 and the maximum blood pressure reading at the 
end of the stress test was 220/110.  Conclusions were 
hypertensive blood pressure response, premature ventricular 
contractions during recovery suggesting possible cardiac 
irritability and ST depression of 2 millimeters in the 
lateral leads.

According to a December 2000 post-service Air Force treatment 
record, the veteran visited the doctor to discuss his stress 
test results.  The veteran's blood pressure reading was 
138/84.  Medication for hypertension was prescribed.

In May 2002, the veteran submitted a list of prescribed 
medications, including Verapamil, aspirin, nitroglycerin 
spray, Hydrochlorothiazide and Clonidine.

In November 2003, the veteran presented himself for a VA 
examination for hypertension.  The veteran reported that he 
fatigues easily and that he had experienced chest pain after 
walking three hundred feet and while talking to friends.  The 
veteran indicated that he took Catapres twice a day, 
Hydrochlorothiazide once a day, Verapamil once a day, 
sublingual Nitroglycerin as needed and aspirin once a day.  
The veteran's blood pressure reading was 147/89 supine, 
146/92 sitting and 142/92 standing.  Chest x-ray and 
electrocardiogram were normal.  Impression was essential 
hypertension.

Analysis

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for hypertension 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court), has found that there 
is a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of 
the Ratings Schedule. The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).

The veteran's service-connected hypertension is currently 
evaluated as 10 percent disabling.  The Board notes that the 
rating criteria for cardiovascular disorders were changed 
effective January 12, 1998, during the course of the 
veteran's appeal.  The VA General Counsel has held that where 
a law or regulation changes during the pendency of a claim 
for increased rating, it may not extinguish any rights or 
benefits the claimant had prior to its enactment.  If the 
revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. 
§ 5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  

The old criteria for rating hypertensive vascular disease 
(essential arterial hypertension), in effect prior to January 
12, 1998, provided that a 10 percent rating is warranted 
where the diastolic pressure is predominantly 100 or more.  A 
minimum of 10 percent is also assigned when continuous 
medication is shown necessary for the control of hypertension 
and there is a history of diastolic blood pressure of 
predominantly 100 or more.  A 20 percent evaluation requires 
diastolic pressure of predominantly 110 or more with definite 
symptoms. Where there is a diastolic pressure of 
predominantly 120 or more and moderately severe symptoms, a 
40 percent evaluation will be assigned.  A 60 percent 
evaluation requires diastolic pressure of predominantly 130 
or more and severe symptoms.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.

The new criteria for rating hypertensive vascular disease 
(essential arterial hypertension) effective January 12, 1998, 
provides that a 10 percent evaluation is warranted where the 
diastolic pressure is predominantly 100 or more, or systolic 
pressure is predominantly 160 or more, and a minimum of 10 
percent is also assigned when continuous medication is shown 
necessary for the control of hypertension and there is a 
history of diastolic blood pressure of predominantly 100 or 
more.  A 20 percent evaluation requires diastolic pressure of 
predominantly 110 or systolic pressure of predominantly 200 
or more.  Where there is a diastolic pressure of 
predominantly 120 or more, a 40 percent evaluation will be 
assigned.  A 60 percent evaluation requires diastolic 
pressure of predominantly 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 note (1) (2003).

The Board has considered all evidence of record and although 
the veteran does require medication for control of 
hypertension, his impairment does not exceed that 
contemplated by a 10 percent evaluation.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997, 2003).

The veteran is not entitled to an increased disability rating 
under the old criteria of Diagnostic Code 7101.  A 20 percent 
evaluation under this diagnostic code requires diastolic 
pressure predominantly 110 or more with definite symptoms.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  The veteran 
has only had one diastolic blood pressure reading of 110 
dated in November 2000 and this reading was the maximum 
reading taken at the end of a stress test.  All other 
diastolic readings have been under 110.  As such, the medical 
evidence of record does not support a finding that the 
veteran's diastolic pressure has ever been predominantly 110 
or more.

An increase under the new criteria of Diagnostic Code 7101 is 
also not warranted.  Under this provision, a 20 percent 
evaluation requires diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 200 or more.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (2003).  As noted above, 
the medical evidence of record does not support a finding 
that the veteran's diastolic pressure is predominantly 110 or 
more.  Additionally, there is no evidence of systolic 
pressure predominantly 200 or more.  In November 2000, the 
veteran's systolic pressure reading was 220 after taking a 
stress test; all other systolic readings of record are less 
than 200.  As such, the medical evidence does not support a 
finding that the veteran's systolic pressure has ever been 
predominantly 200 or more.

Accordingly, whether considering the veteran's claim for a 
rating in excess of 10 percent for hypertension under the old 
criteria or the new criteria, the Board finds that the 
objective evidence of record does not support the assignment 
of a 20 percent rating as diastolic pressure has not been 
predominantly 110 or more and systolic pressure has not been 
predominantly 200 or more, and the (old and new) criteria for 
a higher rating have not been nearly approximated.  38 C.F.R. 
§§ 4.7, 




4.104, Diagnostic Code 7101.  Accordingly, a rating in excess 
of 10 percent for the service-connected hypertension is not 
warranted.


ORDER

Entitlement to a disability rating for hypertension in excess 
of 10 percent is denied.  




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



